In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00108-CR



      MICHAEL BRANDON GARRETT, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 188th District Court
                Gregg County, Texas
              Trial Court No. 46938-A




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                               ORDER

        Court reporter Grelyn Freeman recorded the trial court proceedings in appellate cause

number 06-18-00108-CR, styled Michael Brandon Garrett v. The State of Texas, trial court cause

number 46938-A in the 188th Judicial District Court of Gregg County, Texas. The reporter’s

record was originally due in this matter on July 19, 2018. That deadline was extended twice by

this Court, on Freeman’s motions, resulting in the most recent due date of September 10, 2018.

Freeman has now filed another request seeking a third extension of the filing deadline.

        The Texas Rules of Appellate Procedure establish that “trial and appellate courts are jointly

responsible for ensuring that the appellate record is timely filed.” TEX. R. APP. P. 35.3(c). The

Rules further instruct that an “appellate court may enter any order necessary to ensure the timely

filing of the appellate record.” Id. In furtherance of our responsibilities established by the rules,

we find we must take steps to ensure that the record in this case is filed in a reasonable amount of

time.

        We, therefore, deny Freeman’s third request for an extension of the filing deadline and

order Freeman to file the reporter’s record in cause number 06-18-00108-CR, styled Michael

Brandon Garrett v. The State of Texas, trial court cause number 46938-A in the 188th Judicial

District Court of Gregg County, Texas, to be received no later than September 24, 2018.

        If the reporter’s record is not received by September 24, we warn Freeman that we may

begin contempt proceedings and order her to show cause why she should not be held in contempt

of this Court for failing to obey its order.




                                                 2
      IT IS SO ORDERED.


                           BY THE COURT

Date: September 18, 2018




                             3